Case: 14-50015      Document: 00512894553         Page: 1    Date Filed: 01/08/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                    No. 14-50015
                                                                                   Fifth Circuit

                                                                                 FILED
                                  Summary Calendar                         January 8, 2015
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk


                                                 Plaintiff–Appellee,

v.

MARIO VEGA-RENOVA, also known as Arturo Vega Renova,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:13-CR-1450


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Mario Vega-Renova (Vega) pleaded guilty to illegal reentry of a deported
alien, and he was sentenced to 41 months of imprisonment. Vega appeals the
district court’s determination that his prior Illinois conviction for possession
with intent to deliver cocaine qualified as a drug trafficking offense warranting
a 16-level enhancement pursuant to U.S.S.G. § 2L1.2(b)(1)(A)(i). He argues
that the Illinois statute criminalizes the “administering” and “dispensing” of



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 14-50015         Document: 00512894553          Page: 2    Date Filed: 01/08/2015


                                         No. 14-50015

drugs, which is not covered by the Guidelines or 21 U.S.C. § 841(a). Because
Vega preserved his argument in the district court, our review is de novo. 1
       Vega has identified no prior Illinois case applying the statute in an
“administering” or “dispensing” situation. 2 A theoretical possibility that a
statute might encompass types of conduct that would not qualify as a drug
trafficking offense is insufficient. 3 Thus, the district court was correct in
determining that Vega’s conviction was a drug trafficking offense for purposes
of the § 2L1.2(b)(1)(A)(i) enhancement. 4
       In addition, even if Vega could establish error, any such error would be
harmless because the district court stated that it would impose the same
sentence regardless of any misapplication of the enhancement. 5                        Vega’s
argument that the district court erred in imposing an alternative, above-
guidelines sentence is without merit. 6
       The judgment of the district court is AFFIRMED.




       United States v. Teran-Salas, 767 F.3d 453, 457 (5th Cir. 2014); see United States v.
       1

Rodriguez, 711 F.3d 541, 548 (5th Cir.) (en banc), cert. denied, 134 S. Ct. 512 (2013).
       2   See Teran-Salas, 767 F.3d at 460-61.
       3   United States v. Carrasco-Tercero, 745 F.3d 192, 197-98 (5th Cir. 2014).
       4   See Teran-Salas, 767 F.3d at 461-62 & n.5.
       5See United States v. Delgado-Martinez, 564 F.3d 750, 752-53 (5th Cir. 2009); see also
United States v. Richardson, 713 F.3d 232, 237 (5th Cir.), cert. denied, 134 S. Ct. 230 (2013).
       6   See United States v. Bonilla, 524 F.3d 647, 656-59 (5th Cir. 2008).

                                                  2